Title: To Thomas Jefferson from Robert Selden Garnett, 5 February 1824
From: Garnett, Robert Selden
To: Jefferson, Thomas

Washington City
Feb 5. 1824Col Taylor having put at Mr Garnett’s disposal several copies of his “New Views of the Constitution,” Mr G. takes the liberty of sending two of them to Mr Jefferson, one of which he begs him to accept for himself, and to present the other to the library of the University of Virginia.It will no doubt be gratifying to Mr Jefferson, to learn, that from intelligence received to day, Col: Taylor’s health is so much improved as to afford the prospect of his resuming his seat in the Senate, in a few days.Mr Garnett begs Mr Jefferson to accept the assurances of his unfeigned respect and esteem.